718 N.W.2d 361 (2006)
476 Mich. 855
In re Jobey Lemuelrayvon HENDERSON, Petitioner.
Jobey Lemuelrayvon Henderson, Petitioner-Appellant,
v.
Genesee Circuit Judge, Respondent-Appellee.
Docket No. 130616, COA No. 266984.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the January 4, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for court documents is DENIED.